PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823,710
Filing Date: 28 Nov 2017
Appellant(s): Ellringmann et al.



__________________
Gregory A. Lewis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez (US Patent Application Publication No. US 2004/0219356 A1) (Valdez) in view of Darvell et al. (US Patent No. 4,855,170 (Darvell) and Hyde et al. (US Patent No. 6,497,949 B1) (Hyde).

Regarding instant claim 1, Valdez discloses an adhesive tape comprising a heat-activatable adhesive resin layer and a pressure-sensitive adhesive layer comprising an acrylic-type pressure sensitive adhesive, wherein the pressure sensitive adhesive layer is permanently and directly bonded to a first major surface of the heat-activatable adhesive layer (Claim 1). Valdez further discloses the acrylic type pressure-sensitive adhesive is prepared from at least one alkyl acrylate monomer (page 3, paragraph [0036]). Valdez further discloses the pressure-sensitive adhesive layer is a foam-like layer (page 4, paragraph [0045]). Valdez further discloses that it is desirable to form a tape that can withstand high humidity (page 1, paragraph [0014]).
	Valdez further discloses (page 4, paragraph [0047]) the pressure sensitive adhesive further comprises polymeric microspheres such as those described in US Patent No. 4,855,170 (Darvell).
	Darvell discloses pressure-sensitive adhesive tape constructions incorporating resilient polymeric microspheres (Title), wherein the polymeric microspheres are added to the adhesive system (col. 4, lines 17-22). Darvell further discloses that said microspheres are elastomeric (col. 4, lines 24-26), thermoplastic, and hollow (Claim 1). Darvell teaches that the addition of polymeric microspheres to an adhesive results in a tape having a unique combination of superior low temperature performance and such desirable mechanical properties as superior compression recovery, high peel strength, 
	Valdez does not explicitly disclose the pressure-sensitive adhesive layer further comprises at least one of an elastomeric material and a thermoplastic-elastomeric material comprising a synthetic rubber.
	However, Hyde discloses adhesive blends comprising hydrophilic and hydrophobic pressure sensitive adhesives (Title). Hyde further discloses that said hydrophilic pressure sensitive adhesive comprises a polymerization product of a (meth)acrylate ester monomer (Claim 1) (i.e., a poly(meth)acrylate) (Claim 1). Hyde further discloses that said hydrophobic pressure sensitive adhesive is a thermoplastic elastomer selected from styrene block copolymers consisting of copolymerized styrene isoprene, butadiene, or ethylene-butylene; polyisoprene; polybutadiene; polyisobutylene; butyl rubber; and styrene-butadiene rubber (col. 3, lines 50-57) (i.e., a synthetic rubber). Hyde teaches that the blend of hydrophilic and hydrophobic provides for an improved balance of adhesion performance to both dry and wet surfaces (col. 4, lines 11-14), which is similar to the desire of Valdez to produce a tape that can withstand high humidity.
	Before the effective filing date of the invention, it would have been obvious to include the thermoplastic-elastomeric microspheres of Darvell into the acrylic pressure-sensitive adhesive layer of Valdez. The motivation for doing so would have been that (1) Valdez touts the specific use of such polymeric microspheres, and (2) Darvell teaches that the addition of the thermoplastic-elastomeric microspheres to an adhesive results in a tape having a unique combination of superior low temperature performance and such 
	Regarding the difference between the disclosed “heat-activatable adhesive” and the claimed “hot-melt adhesive” terms, said terms are construed to be equivalent and interchangeable. Support for such a conclusion comes from Appellant’s original disclosure, wherein it is taught that “hot-melt adhesive layer” and “heat-activatable adhesive layer” are used interchangeably (see Specification at page 5, paragraph [0031]).
	The term “heat-sealable adhesive tape” recited by the preamble of the instant claim is construed to be an intended use and property of the claimed tape. “[I]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	Further, the prior art combination encompasses an embodiment that is substantially identical to the tape of the claim, and one of ordinary skill in the art would expect the encompassed prior art embodiment and the tape of the claims to have the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the Appellant and the prior art are the same, the Appellant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the limitation “wherein the pressure-sensitive adhesive layer is foamed with the b3 microballoons” in lines 10-11, as cited above, the prior art combination discloses a pressure-sensitive that is foamed and comprises microballoons. Therefore the claimed composition is foamed with microballoons. Alternatively, the limitation can be interpreted as the microballoons are used to produce the foamed pressure-sensitive adhesive, which is interpreted as a product-by-process limitation for producing the pressure-sensitive adhesive and an intended use of the recited microballoons. In this case, while the prior art does not explicitly disclose that the microballoons are responsible for foaming the pressure-sensitive adhesive layer, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP § 2113.
	Therefore, it would have been obvious to combine Darvell and Hyde with Valdez to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Valdez further discloses the heat-activatable adhesive resin layer is a polymer with one or more olefinic monomers and is referred to as a heat-activatable polyolefin (page 2, paragraph [0023]).

Regarding instant claim 4, Valdez does not explicitly disclose the specific tackifier.
	However, Hyde teaches that pressure-sensitive adhesives generally comprise a polymer that is either inherently tacky or can be tackified with the addition of tackifying resins (col. 2, lines 18-20). Hyde discloses that tackifying resins are added to thermoplastic elastomers to provide a hydrophobic adhesive (col. 3, lines 61-64). Hyde further discloses the tackifying resins are miscible with Component I (col. 10, lines 9-10) (i.e., the hydrophilic pressure sensitive adhesive comprising the polymerization product of a (meth)acrylate ester monomer). A tackifier that is miscible in the hydrophilic pressure sensitive adhesive comprising the polymerization product of a (meth)acrylate ester monomer is construed to be compatible, as claimed.


Regarding instant claims 5-7, Valdez in view of Darvell and Hyde does not explicitly disclose an adhesive tape having the requisite properties of maximum peeling force and work load, as required by the instant claims.
	However, the specific acrylic-type pressure sensitive adhesive of Valdez is prepared from a composition comprising a least monofunctional unsaturated acrylate ester of a non-tertiary alcohol, the molecules of which preferably have from about 4 to about 14 carbon atoms (page 3, paragraph [0036]); and polar copolymerizable monomers selected from acrylic acid, itaconic acid, and hydroxyalkyl acrylates (page 3, paragraph [0030]).
	Similarly, in their disclosure, Appellant requires the pressure sensitive adhesive be prepared from monomers including acrylic and methacrylic esters having alkyl groups consisting of 4 to 14 C atoms; and monomers having functional groups such as acrylic acid, itaconic acid those having hydroxyl groups (Specification at pages 8-9, paragraphs [0047-0050]).
	Valdez further discloses the heat activatable adhesive layer is composed of polyolefin homopolymers such as polyethylene and polypropylene; polyolefin/polyolefin 
	Similarly, in their disclosure, Appellant requires the hot melt adhesive layer is a polyolefin layer, wherein the polyolefin material is selected from polyethylene, polypropylene, ethylene-propylene copolymers, and mixtures thereof (Specification at page 5, paragraph [0032]).
	Hyde further discloses the thermoplastic elastomer selected from styrene block copolymers consisting of copolymerized styrene, isoprene, butadiene, or ethylene-butylene (col. 3, lines 50-57).
	Similarly, in their disclosure, Appellant discloses that the elastomeric and thermoplastic elastomers of the PSA layers are block copolymers having A and B sections, wherein the A section is a vinylaromatic selected from polystyrene, and the B sections are selected from butadiene, isoprene, and ethyl butadiene (pages 17-18, paragraphs [0078-0082]).
	Therefore, the prior art combination of Valdez in view of Darvell and Hyde encompasses an embodiment that is substantially identical to that of the claims and the disclosure of the instant application, and one ordinary skill in the art would expect the encompassed prior art embodiment and the tape of the claims to have the same properties (e.g., the claimed maximum peeling force and work load). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 21, Hyde further discloses that the adhesive composition comprising a blend of hydrophilic and hydrophobic pressure sensitive adhesives in a blend composition ratio of from 5/95 to 95/5 weight percent (col. 3, lines 24-30). Hyde further discloses the tackifying resin comprises about 5 to 300 parts by weight based on 100 parts by weight of the thermoplastic elastomer (col. 10, lines 10-14). The amounts of hydrophilic pressure sensitive adhesive, hydrophobic pressure sensitive adhesive, and tackifying resin necessarily overlaps or includes the ranges recited by the instant claim ; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 8-9, 11-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valdez in view of Darvell, Hyde, and Kunz et al. (US Patent Application Publication No. US 2005/0147919 A1) (Kunz).

Regarding instant claim 8, Valdez discloses an adhesive tape comprising a heat-activatable adhesive resin layer and a pressure-sensitive adhesive layer comprising an acrylic-type pressure sensitive adhesive, wherein the pressure sensitive 
	Valdez further discloses that one major surface of the heat-activatable adhesive resin layer is N2 corona treated and the acrylic pressure-sensitive adhesive is applied onto the N2 corona treated surface (page 5, paragraph [0059]).
	Valdez further discloses the pressure-sensitive adhesive layer is a foam-like layer (page 4, paragraph [0045]).
	Valdez further discloses that it is desirable to form a tape that can withstand high humidity (page 1, paragraph [0014]).
	Darvell discloses pressure-sensitive adhesive tape constructions incorporating resilient polymeric microspheres (Title), wherein the polymeric microspheres are added to the adhesive system (col. 4, lines 17-22). Darvell further discloses that said microspheres are elastomeric (col. 4, lines 24-26), thermoplastic, and hollow (Claim 1). Darvell teaches that the addition of polymeric microspheres to an adhesive results in a tape having a unique combination of superior low temperature performance and such desirable mechanical properties as superior compression recovery, high peel strength, improved static shear, and high tensile strength (col. 4, lines 53-60). The hollow microspheres of Darvell are construed to meet the claimed microballoons.
	Valdez does not explicitly disclose the pressure-sensitive adhesive layer further comprises at least one of an elastomeric material and a thermoplastic-elastomeric material. Valdez, further, does not explicitly disclose the specific CO2-corona pre-treatment.

	Further, Kunz discloses a process of the production of strongly adherent coating on an organic substrate wherein a corona discharge treatment is carried out on the organic substrate and a mixture comprising monomers having an ethylenically unsaturated group is applied to the organic substrate (Claim 1). Kunz teaches that when a corona discharge is used, CO2 and/or nitrogen are preferably used as the gas (page 16, paragraph [0251]). Kunz is construed to establish that CO2 and N2 are equivalent and interchangeable gasses for corona discharge treatment of organic surfaces for the production of multilayer films exhibiting strong adhesion.
	Before the effective filing date of the invention, it would have been obvious to include the thermoplastic-elastomeric microspheres of Darvell into the acrylic pressure-sensitive adhesive layer of Valdez. The motivation for doing so would have been that (1) Valdez touts the specific use of such polymeric microspheres, and (2) Darvell teaches that the addition of the thermoplastic-elastomeric microspheres to an adhesive results in 2 corona treatment of Valdez with the corona discharge treatment using CO2 disclosed by Kunz. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Regarding the difference between the disclosed “heat-activatable adhesive” and the claimed “hot-melt adhesive” terms, said terms are construed to be equivalent and interchangeable. Support for such a conclusion comes from Applicant’s original disclosure, wherein it is taught that “hot-melt adhesive layer” and “heat-activatable adhesive layer” are used interchangeably (see Specification at page 5, paragraph [0031]).
	The term “heat-sealable adhesive tape” recited by the preamble of the instant claim is construed to be an intended use and property of the claimed tape. “[I]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	Further, the prior art combination encompasses an embodiment that is substantially identical to the tape of the claim, and one of ordinary skill in the art would expect the encompassed prior art embodiment and the tape of the claims to have the same properties, which includes being heat-sealable. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the limitation “wherein the pressure-sensitive adhesive layer is foamed with the b3 microballoons” in lines 10-11, as cited above, the prior art combination discloses a pressure-sensitive that is foamed and comprises microballoons. Therefore the claimed composition is foamed with microballoons. Alternatively, the limitation can be interpreted as the microballoons are used to produce the foamed pressure-sensitive adhesive, which is interpreted as a product-by-process limitation for producing the pressure-sensitive adhesive and an intended use of the recited microballoons. In this case, while the prior art does not explicitly disclose that the microballoons are responsible for foaming the pressure-sensitive adhesive layer, “even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).See MPEP § 2113.
	Therefore, it would have been obvious to combine Darvell, Hyde, and Kunz with Valdez to obtain the invention as specified by the instant claims.

Regarding instant claim 9, Valdez further discloses the heat-activatable adhesive resin layer is a polymer with one or more olefinic monomers and is referred to as a heat-activatable polyolefin (page 2, paragraph [0023]).

Regarding instant claim 11, Valdez does not explicitly disclose the specific tackifier.
	However, Hyde teaches that pressure-sensitive adhesives generally comprise a polymer that is either inherently tacky or can be tackified with the addition of tackifying resins (col. 2, lines 18-20). Hyde discloses that tackifying resins are added to thermoplastic elastomers to provide a hydrophobic adhesive (col. 3, lines 61-64). Hyde 
	At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the tackifying resin of Hyde into the composition of the prior art combination. The motivation for doing so would have been that the tackifying resin provides tack to the thermoplastic elastomer in order to produce a pressure sensitive adhesive.

Regarding instant claims 12-14, Valdez in view of Darvell, Hyde, and Kunz does not explicitly disclose an adhesive tape having the requisite properties of maximum peeling force and work load, as required by the instant claims.
	However, the specific acrylic-type pressure sensitive adhesive of Valdez are prepared from a composition comprising a least monofunctional unsaturated acrylate ester of a non-tertiary alcohol, the molecules of which preferably have from about 4 to about 14 carbon atoms (page 3, paragraph [0036]); and polar copolymerizable monomers selected from acrylic acid, itaconic acid, and hydroxyalkyl acrylates (page 3, paragraph [0030]).
	Similarly, in their disclosure, Appellant requires the pressure sensitive adhesive be prepared from monomers including acrylic and methacrylic esters having alkyl groups consisting of 4 to 14 C atoms; and monomers having functional groups such as 
	Valdez further discloses the heat activatable adhesive layer is composed of polyolefin homopolymers such as polyethylene and polypropylene; polyolefin/polyolefin copolymers such as ethylene/propylene copolymers; and blends thereof (page 2, paragraph [0025]).
	Similarly, in their disclosure, Appellant requires the hot melt adhesive layer is a polyolefin layer, wherein the polyolefin material is selected from polyethylene, polypropylene, ethylene-propylene copolymers, and mixtures thereof (Specification at page 5, paragraph [0032]).
	Hyde further discloses the thermoplastic elastomer selected from styrene block copolymers consisting of copolymerized styrene, isoprene, butadiene, or ethylene-butylene (col. 3, lines 50-57).
	Similarly, in their disclosure, Appellant discloses that the elastomeric and thermoplastic elastomers of the PSA layers are block copolymers having A and B sections, wherein the A section is a vinylaromatic selected from polystyrene, and the B sections are selected from butadiene, isoprene, and ethyl butadiene (pages 17-18, paragraphs [0078-0082]).
	Therefore, the prior art combination of Valdez in view of Darvell, Hyde, and Kunz encompasses an embodiment that is substantially identical to that of the claims and the disclosure of the instant application, and one ordinary skill in the art would expect the encompassed prior art embodiment and the tape of the claims to have the same properties (e.g., the claimed maximum peeling force and work load). Where the claimed prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 22, Hyde further discloses that the adhesive composition comprising a blend of hydrophilic and hydrophobic pressure sensitive adhesives in a blend composition ratio of from 5/95 to 95/5 weight percent (col. 3, lines 24-30). Hyde further discloses the tackifying resin comprises about 5 to 300 parts by weight based on 100 parts by weight of the thermoplastic elastomer (col. 10, lines 10-14). The amounts of hydrophilic pressure sensitive adhesive, hydrophobic pressure sensitive adhesive, and tackifying resin necessarily overlaps or includes the ranges recited by the instant claim ; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

(3) Response to Argument
Appellant’s arguments in the appeal brief filed 27 November 2020 are considered, but are unpersuasive and the rejections are maintained.
Appellant argues that there is no prima facie case of obviousness to reject the claim 1 under 35 U.S.C. §103. Particularly, Appellant contends that Valdez teaches away from the incorporation of synthetic rubber into a pressure sensitive adhesive layer, such as the synthetic rubber of the pressure-sensitive adhesive of claim 1. Specifically, Appellant points to paragraph [0004] of Valdez (BACKGROUND OF THE INVENTION), which states that while “it is comparatively easy to bond rubber-type pressure-sensitive adhesives to polyolefin substrates, the adhesive bond tends to weaken and the product to be subject to failure at about 65ºC. or higher”. Further, Appellant points out that Valdez does not disclose any embodiments employing a synthetic rubber additive or constituent within the PSA layer of its adhesive, which Appellant contends that as consistent with its disparagement of the use of rubber-type pressure-sensitive adhesives. 
	Appellant’s argument is unpersuasive. Specifically, the disclosure of Valdez does not clearly teach away from the teachings of the prior art combination. Specifically, Appellant’s citation of Valdez appears to refer to the deficiency rubber-type pressure-sensitive adhesives alone, whereas the prior art combination is to the combination of a rubber-type pressure-sensitive adhesive with pressure-sensitive adhesive derived from a poly(meth)acrylate. Appellant has not provided evidence or a reasoned argument that the blend of a rubber-type pressure-sensitive with a poly(meth)acrylate would be detrimental to the intended use of Valdez.

Appellant further contends that with regard to the rejection of dependent claim 21, no prima facie case of obviousness exists to reject this claim under 35 U.S.C. §103 
	Appellant’s argument is unpersuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, the contention that the proposed modification of Valdez with the rubber-type adhesive of Hyde would likely reduce or degrade the heat resistance of the tape is merely a conclusory statement not supported by evidence. As to the motivation to combine the references, Appellant has not provided evidence that the combination of the references would produce an adhesive that has an improved balance of adhesive performance to both dry and wet surfaces as set forth in the rejection.

Appellant further argues that, with regard to the rejection of claim 8 as obvious over Valdez in view of Darvell, Hyde, and Kunz, no prima facie case of obviousness exists to reject this claim under 35 U.S.C. §103 for at least two reasons. The first reason is that Valdez teaches away from the incorporation of synthetic rubber in to the PSA rubber, which is not persuasive, as addressed above. Second, Appellant contends that those with ordinary skill in the art would not be motivated to substitute the N2-corona treatment of Valdez with the CO2-corona treatment of Kunz because Appellant disagrees with the interpretation that N2- and CO2-corona treatment are functionally equivalent and interchangeable treatment methods. Specifically, Appellant contends that the corona discharge treatment teachings of Kunz are more properly viewed in the context of its process for adhesive coatings, which are photo-curable and rely on the use of a photoinitiator. Further, Appellant contends that the Examiner has not pointed to any evidence in the record that alleged interchangeability of the corona treatment gasses taught in Kunz would be equally applicable to the PSA layer of the claims. Appellant contends that the evidence of record points to the unpredictability of the selection of gasses by citing in their original disclosure that “[i]t has been observed that such corona treatment [with a CO2-corona pre-treatment] of the hot-melt adhesive improves the anchorage strength toward pressure-sensitive adhesive layers, even compared to air or nitrogen corona”.
	Appellant’s argument is unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, Appellant appears to take the position that the selection a CO2 gas for corona-discharge treatment is critical and produces surprisingly beneficial properties not afforded by other corona-discharge gas environments including N2. As cited in the prior art rejection, Kunz teaches that CO2 and N2 are equivalent gasses used to perform corona treatment of an organic substrate such that an organic coating comprising monomers having ethylenically unsaturated groups strongly adhere to said substrate. If Appellant seeks to show that the selection of the CO2 gas is critical, evidence commensurate in scope with the claims is necessary; however, in the instant case, Appellant has not provided evidence showing different properties between and N2-corona treated adhesive product and a CO2-coronoa treated adhesive product.
Further, it should be recognized that the limitation of a CO2-corona treatment can also be treated as a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. In the instant case, Appellant, 

Appellant further argues that with regard to the rejection of dependent claim 22 over Valdez in view of Darvell, Hyde, and Kunz, no prima facie case of obviousness exists to reject the claim for the reasons set forth above (i.e., that one of ordinary skill in the art would not replace the N2-corona discharge treatment with a CO2-corona discharge treatment, and that one of ordinary skill would not have incorporated the rubber-type adhesive of Hyde into the composition of Valdez). However, Appellant’s arguments regarding both reasons are addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        03/18/2021

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.